 Case: 3:20-cv-00444-TMR-MRM Doc #: 3 Filed: 10/30/20 Page: 1 of 1 PAGEID #: 38




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON


EVA CHRISTIAN,

                       Petitioner,               :   Case No. 3:20-cv-444

       - vs -                                        District Judge Thomas M. Rose
                                                     Magistrate Judge Michael R. Merz

REBECCA ADDUCCI,

                                                 :
                       Respondent.


                               ORDER OF REFERENCE


       Pursuant to 28 U.S.C. § 636(b), this case is hereby referred to United States Magistrate

Judge Michael R. Merz. The Magistrate Judge is authorized to perform any and all functions

authorized for full-time United States Magistrate Judges by statute, including, without limiting the

generality of the foregoing, all motions to remand removed cases to state court, all motions to

dismiss or for judgment on the pleadings under Fed. R. Civ. P. 12, and all discovery-related

motions. The Magistrate Judge shall proceed in accordance with Fed. R. Civ. P. 72.

       The parties are hereby advised of their right to consent to plenary magistrate judge

jurisdiction under 28 U.S.C. §636(c).



October 30, 2020                                                     *s/Thomas M. Rose

                                                                     ________________________
                                                                           Thomas M. Rose
                                                                      United States District Judge


                                                 1
